Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 1, the prior art fails to teach, disclose or make obvious a wheel assembly comprising: a plurality of friction plates each engaging one part of a plurality of parts of a tire assembly; and a plurality of cable members each connecting the mounting plate to the tire assembly such that each cable member extends radially outward through a first hole in one of the friction plates and radially inward through a second hole in the one friction plate to form a loop about the one friction plate and one part of the plurality of parts of the tire assembly.
Regarding independent claim 11, the prior art fails to teach, disclose or make obvious a method for rotationally securing a wheel assembly to a tire assembly, the method comprising the steps of: extending each cable member of a plurality of cable members radially away from a
central plate; extending each cable member of the plurality of cable members radially through a
first through-hole in a first end portion of each friction plate of a plurality of friction plates; radially and axially circumferentially curving each cable member of the plurality of cable members back toward the central plate; extending each cable member of the plurality of cable members radially through a second through-hole in a second end portion of each friction plate of the plurality of friction plates; extending each cable member of the plurality of cable members axially circumferentially along a radially bottom portion of each friction plate of the plurality of friction plates; extending each cable member of the plurality of cable members to converge on another part of each cable member of the plurality of cable members at an intersection; and securing each cable member of the plurality of cable members to itself at the
intersection.
Regarding independent claim 16, the prior art fails to teach, disclose or make obvious a method for rotationally securing a wheel assembly to a tire assembly, the method comprising the steps of: extending each cable member of a plurality of cable members radially away from a
first central plate; extending each cable member of the plurality of cable members radially through a first end portion of each friction plate of a plurality of friction plates; curving each cable member of the plurality of cable members radially and axially circumferentially back toward a second central plate; and extending each cable member of the plurality of cable members radially through a second end portion of each friction plate of the plurality of friction plates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617